Citation Nr: 0323204	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-13852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
disorder. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel
Motrya Mac, Law Clerk



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1969 to September 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, 
among other things, granted service connection for a low back 
disorder.  

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002)) became law.  Regulations implementing the 
VCAA have been published.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The VCAA and 
implementing regulations apply in the instant case.  Under 
the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
further guidance regarding notice requirements under the 
VCAA, including that the veteran should be notified as to his 
and VA's respective responsibilities with regard to claims 
development.  The veteran was sent a June 2001 letter with 
regard to the VCAA as it applied to his initial claim for 
service connection; however, that did not constitute adequate 
notice with regard to his claim for a higher disability 
rating, especially in light of the Quartuccio guidelines.  
See also Charles v. Principi, 16 Vet. App. 370 (2002).

The October 2001 VA examination, and subsequent progress 
notes through June 2002, fail to provide VA with the medical 
findings necessary to properly evaluate the veteran's 
service-connected low back disorder under applicable rating 
criteria.   While the examiners did identify findings 
pertinent to rating limitation in range of motion of the 
lumbar spine, found at 38 C.F.R. § 4.71a, Diagnostic Code 
5292, they did not provide findings for rating the low back 
disorder under the rating provisions for evaluating low back 
strain and intervertebral disc syndrome, found respectively 
at Diagnostic Codes 5295 and 5293.  In light of the need for 
additional evidence, and the veteran's contentions of 
increased disability, another VA examination is indicated.  

In addition, a review of the record indicates that the 
veteran has not been apprised of the new criteria for rating 
intervertebral disc syndrome.  The Court also has held that a 
claim for a higher rating when placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed, but with the 
disability rating not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as assigning "staged" 
ratings.  Id. at 126.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefit sought (i.e., a rating in excess 
of 20 percent for low back disorder), 
what the evidence shows, and of his and 
VA's respective responsibilities in 
claims development.  

2.  The RO should make arrangements for 
the veteran to be afforded appropriate VA 
medical examination, by a qualified 
physician, to determine the current 
severity of his service-connected lower 
back disability.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  The 
examination should include all indicated 
studies, including X-rays and testing of 
range of motion.  The examiner should 
also indicate whether the veteran's 
service-connected disability of the low 
back now involves intervertebral disc 
syndrome, or an analogous disc disease.  
The examiner should be provided copies of 
both the former and the revised criteria 
for rating intervertebral disc syndrome 
and should make medical findings 
corresponding to the rating criteria.  
Specifically, the examiner should note 
whether there have been incapacitating 
episodes due to intervertebral disc 
syndrome and the duration thereof.  The 
examiner should also note whether there 
are any symptoms compatible with sciatic 
neuropathy or other neurological 
findings.  The examiner should provide a 
detailed analysis of any and all 
neurological manifestations of the 
veteran's back problem.  The clinical 
findings reported must be sufficiently 
detailed to allow for consideration under 
the appropriate criteria for rating the 
disability found.

3.  Once the foregoing has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).

